UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 24, QUICKSILVER RESOURCES INC. (Exact Name of Registrant as Specified in Charter) Delaware 001-14837 75-2756163 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 777 West Rosedale Street Fort Worth, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 665-5000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry Into a Material Definitive Agreement. Second Amended and Restated 2006 Equity Plan and Forms of Award Agreement On November 24, 2008, the Board of Directors of Quicksilver approved the Quicksilver Resources Inc. Second Amended and Restated 2006 Equity Plan, which amends and restates the plan as previously in effect.In general, the amendments to the plan (i) authorize the grants of cash-settled restricted stock units, (ii) provide that shares of Quicksilver common stock available for grant under the plan may include shares acquired by the Company or its subsidiaries on the open market or otherwise, (iii) add payment timing rules necessary to satisfy final regulations issued under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and (iv) provide that the annual non-elective equity grants to non-employee directors will be comprised of restricted shares having a value equal to $49,500 as of the date of grant and stock options having a value equal to $49,500 as of the date of grant, effective beginning in 2009.The foregoing description is qualified in its entirety by reference to the full text of the Second Amended and Restated 2006 Equity Plan, which is attached as Exhibit 10.1 to this Current Report on Form 8-K and incorporated herein by reference. In addition, on November 24, 2008, the Compensation Committee of the Board of Directors of Quicksilver approved a form of Restricted Stock Unit Award Agreement to evidence grants to United States employees of restricted stock units to be settled in shares of Quicksilver common stock, a form of Restricted Stock Unit Award Agreement to evidence grants to Canadian employees of restricted stock units to be settled in cash, and a form of Restricted Stock Unit Award Agreement to evidence grants to Canadian employees of restricted stock units to be settled in shares of Quicksilver common stock.The forms of these agreements are attached as Exhibits 10.2, 10.3 and 10.4, respectively, to this Current Report on Form 8-K and incorporated herein by reference. On November 24, 2008, the Board of Directors of Quicksilver approved a form of Nonqualified Stock Option Agreement to evidence grants of stock options to non-employee directors.The form of Nonqualified Stock Option Agreement is attached as Exhibit 10.5 to this Current Report on Form 8-K and incorporated herein by reference. Amended and Restated 1999 Stock Option and Retention Stock Plan On November 24, 2008, the Board of Directors of Quicksilver approved the Quicksilver Resources Inc. Amended and Restated 1999 Stock Option and Stock Retention Plan, which amends and restates the plan as previously in effect.In general, the amendments to the plan add payment timing rules necessary to satisfy final regulations issued under Section 409A of the Code.The foregoing description is qualified in its entirety by reference to the full text of the Amended and Restated 1999 Stock Option and
